Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 1 of 14 PageID 253




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 POOR AND MINORITY
 JUSTICE ASSOCIATION; CLAYTON
 COWART; MALIK GIBSON; and
 TYRIAN HERRING,

       Plaintiffs,

 v.                                           Case No. 8:19-cv-2889-T-02TGW

CHIEF JUDGE, THE TENTH JUDICIAL
CIRCUIT OF THE STATE OF
FLORIDA; POLK COUNTY SHERIFF’S
OFFICE; and G4S SECURE SOLUTIONS
(USA), INC., ET AL,

     Defendants.
___________________________________/

       ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS

       This cause comes before the Court on Defendants’ respective Motions to

 Dismiss under Federal Rule of Civil Procedure 12(b)(6), Docs. 18, 19, 20,

 Plaintiffs’ Second Amended Complaint (“SAC”) found at Doc. 17. Plaintiffs

 responded. Doc. 22. Having considered the parties’ submissions and the applicable

 authorities, the Court grants Defendants’ Motions without prejudice.

                                  BACKGROUND

       Plaintiffs assert claims under 42 U.S.C. § 1983, alleging violations of their

 First and Fourteenth Amendment rights. In a previous order dismissing the First
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 2 of 14 PageID 254




 Amended Complaint (“FAC”), the Court recounted Plaintiffs’ allegations in detail

 and directed Plaintiffs to correct several flaws in their pleading. Doc. 14. The

 underlying factual allegations remain largely the same. The Poor and Minority

 Justice Association (“PMJA”) organized a peaceful protest in front of the Polk

 County Courthouse to bring general attention to racial profiling and police brutality

 and specifically to protest the recent police shooting of a seventeen-year-old

 African American man named Mike Taylor. Doc. 17 at 9. Fifty members of the

 PMJA participated. Id.

        During the protest, Plaintiff Clayton Cowart (president of the PMJA) and

 Plaintiffs Malik Gibson and Tyrian Herring (PMJA members) sought to enter the

 courthouse to use the restroom. Id. at 10. The courthouse was open at that time. Id.

 When Plaintiffs tried to pass through the court’s security scanners, a G4S security

 contractor and a Polk County Deputy Sheriff denied them entry per a policy put in

 place by the Chief Judge of the Tenth Judicial Circuit prohibiting protestors from

 entering the Polk County Courthouse to use the restrooms.1 Id. at 10–12.

        The SAC consists of five Counts, all brought under § 1983. Counts I and II

 assert claims for First Amendment retaliation against the Polk County Sheriff in


 1
  The FAC did not allege the existence of such a policy. It alleged that G4S personnel and the
 deputies denied Plaintiffs admission to the courthouse on their own accord. In dismissing the
 FAC, this Court pointed out that Plaintiffs had not alleged the existence of a policy or custom as
 necessary to support the Chief Judge’s liability under § 1983, see Doc. 14 at 9 (citing Monell v.
 Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)), and instructed Plaintiffs to address this issue in
 any amended pleading.
                                                  2
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 3 of 14 PageID 255




 his official capacity and G4S in its corporate capacity, respectively. Doc. 17 at 11–

 17. Counts III and IV allege Fourteenth Amendment equal protection violations

 against the Sheriff and G4S, respectively. Id. at 17–23. In these Counts, Plaintiffs

 assert that in being denied access to the restrooms based on their status as former

 protestors they were treated less favorably than other similarly situated members of

 the public. See id. Counts I–IV seek damages, attorney’s fees, and injunctive relief.

 Id. at 14, 17, 19, 20, 22. Count V seeks only injunctive relief against the Chief

 Judge of the Tenth Judicial Circuit for her implementation of the policy barring all

 protestors from entering the courthouse. Id. at 23–27.

       Defendants move to dismiss the SAC under Federal Rule of Civil Procedure

 12(b)(6). Docs. 18, 19, 20.

                                 LEGAL STANDARD

       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead facts

 sufficient to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (citation omitted). In considering the motion, the Court accepts all

 factual allegations in the complaint as true and construes them in the light most

 favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir.

 2008) (citation omitted).




                                            3
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 4 of 14 PageID 256




                                        DISCUSSION

        In the order dismissing the FAC, the Court identified a host of flaws to be

 corrected in any later pleading. See Doc. 14. Plaintiffs heeded some of the Court’s

 admonitions, failed to remedy others, and have made additional errors. In short, the

 SAC, like its predecessor, is due to be dismissed.

        I.     Plaintiffs have not pled a valid theory of liability for their § 1983
               claims against Defendants G4S and Sheriff Judd.

        For Plaintiffs to state a cognizable claim under § 1983, they must allege the

 violation of a right guaranteed by the Constitution and the laws of the United

 States and must show that the alleged violation was perpetrated by a person acting

 under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). In addition, the

 Plaintiffs must establish a “direct causal link” between an intentional action of a

 defendant and the alleged deprivation of constitutional rights. Bd. of Cnty.

 Comm’rs of Bryan Cnty., Okla. v. Brown, 520 U.S. 397, 404 (1997).

        There are three theories of liability recognized under § 1983: individual,

supervisory, and municipal. Individual liability is intuitive. A defendant may be

liable if he or she personally participated in the action that caused the

constitutional harm. Sims v. Adams, 537 F.2d 829, 831 (5th Cir. 1976). 2



 2
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
 Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
 to October 1, 1981.
                                                4
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 5 of 14 PageID 257




       Supervisory liability may attach when a defendant either “personally

 participates in the alleged constitutional violation or when there is a causal

 connection between actions of the supervising official and the alleged

 constitutional violation.” Myers v. Bowman, 713 F.3d 1319, 1328 (11th Cir. 2013)

 (quoting Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010)).

 Supervisory liability allows for a defendant to be held liable even if he or she is not

 present at the scene of the deprivation if the supervisor was indifferent to a history

 of widespread abuse and the need to correct an alleged deprivation, or the “facts

 support an inference that the supervisor directed subordinates to act unlawfully or

 knew that subordinates would act unlawfully and failed to stop them from doing

 so.” Mathews v. Crosby, 480 F.3d 1265, 1270 (11th Cir. 2007).

       Finally, municipal or government liability allows for a governmental entity

 to be held liable under § 1983 when its official policy or custom caused the alleged

 harm. Monell, 436 U.S. at 690–95. The custom or policy need not be officially

adopted or promulgated. Liability may attach if the use of the policy/custom is

otherwise widespread and pervasive within the entity. See Brown v. City of Fort

Lauderdale, 923 F.2d 1474, 1481 (11th Cir. 1991). Section 1983, however, does

not allow for a supervisor or government entity to be held vicariously liable for the

constitutional violations of its employees or agents based solely on the existence of

a respondeat superior relationship. Monell, 436 U.S. at 691.

                                            5
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 6 of 14 PageID 258




       As to Defendants G4S and Sheriff Judd, Plaintiffs have alleged no facts that

 establish a basis for § 1983 liability under any recognized theory. As for Sheriff

 Judd, the SAC does not allege that he was present when Plaintiffs were denied

 entry to the courthouse. Nor does it allege that he directed his deputies in his

 supervisory capacity to refuse the Plaintiffs or that he established a policy to ban

 protestors from the courthouse—the policy was allegedly set forth by the Chief

 Judge. Doc. 17 at 10–12. As for G4S, it is being sued in its corporate capacity. So

 the only theory under which it may be held liable is the municipal theory. See

 Pittman v. State Farm Fire & Cas. Co., 662 F. App’x 873, 879 (11th Cir. 2016)

 (holding private corporation may be held liable under § 1983 if the constitutional

 violation resulted from the corporation’s custom or policy). Again, the SAC

 attributes the “no protestors” policy to the Chief Judge, not to G4S or any of its

 corporate officers.

       The Counts against Sheriff Judd and G4S instead allege prototypical claims

 for vicarious liability. Indeed, the only link between either Defendant and the

 Plaintiffs’ alleged constitutional injuries is that the court security personnel who

 denied the Plaintiffs entry to the courthouse were the employees/agents of the

 Sheriff and G4S. This is plain assertion of respondeat superior liability, which §

 1983 does not allow. As a result, the claims against these Defendants must be

 dismissed. If Plaintiffs wish to maintain Sheriff Judd and G4S as Defendants in

                                            6
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 7 of 14 PageID 259




 this suit, any amended complaint must allege facts sufficient to support a

 recognized theory of liability against them.

       II.    Counts I and II do not state a claim for First Amendment retaliation or
              deprivation.

       The lack of a viable liability theory aside, Counts I and II fail to allege a

 First Amendment injury. Both Counts assert claims for First Amendment

 retaliation against the Sheriff and G4S, respectively. The SAC has rebranded the

 deprivation claim asserted in the FAC as a First Amendment retaliation claim, but

 the factual underpinnings for the claim remain largely the same. In essence, Counts

 I and II of the SAC posit a hybrid deprivation-retaliation claim. Plaintiffs do not

 state a viable claim under either a retaliation or deprivation theory.

       A prima facie claim for First Amendment retaliation requires Plaintiffs to

 allege that “(1) [they] engaged in protected speech; (2) the defendant’s conduct

 adversely affected the protected speech; and (3) a causal connection exists between

 the speech and the defendant’s retaliatory actions.” Bailey v. Wheeler, 843 F.3d

 473, 480 (11th Cir. 2016). A defendant “adversely affects protected speech if [the]

 alleged retaliatory conduct would likely deter a person of ordinary firmness from

 the exercise of First Amendment rights.” Id. at 481 (citations omitted). Whether a

 plaintiff has suffered such an effect is judged under an objective standard. Bennett

 v. Hendrix, 423 F.3d 1247, 1250–53 (11th Cir. 2005).


                                            7
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 8 of 14 PageID 260




       Plaintiffs were denied access to the courthouse restrooms according to the

 “no protestor” policy, which Plaintiffs claim forced them and other members of

 PMJA to abandon their protest outside the courthouse because of sanitation and

 health concerns. Doc. 17 at 12. As a result, Plaintiffs maintain the lack of restroom

 access “curtailed, chilled, limited and restricted [their] First Amendment freedom

 to protest, speak, or to petition the government to redress their grievances.” Id.

       There is no question the Plaintiffs satisfy the first element required for a

 prima facie retaliation claim. Airing grievances against the government in a public

 protest is quintessential constitutionally protected speech. United States v. Grace,

 461 U.S. 171, 176 (1983) (“There is no doubt that as a general matter peaceful

 picketing and leafletting are expressive activities involving ‘speech’ protected by

 the First Amendment.”). It is the second element that spells trouble for Plaintiffs. It

 is simply not plausible that the denial of access to the courthouse restrooms was

 the type of action that would deter a reasonable person from continuing to exercise

 his or her First Amendment rights. As Plaintiffs acknowledge, there are public

 restrooms one to two blocks from the courthouse, Doc. 17 at 10, not an

 unreasonable walking distance by any stretch. And as the Court stated in its

 previous order, Plaintiffs would have had a much easier time using these

 restrooms. They would not have needed to go through a rigorous security screening

 to use them. Given the availability of public restrooms, Plaintiffs’ contention that

                                            8
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 9 of 14 PageID 261




 the lack of access to the court’s restrooms was intended to end their protest or had

 such an effect is implausible.

       Plaintiffs also suggest they were deprived their First Amendment right to

 enter the courthouse, a right enjoyed even by non-litigants, whether to observe

 court proceedings or to engage in another form of free expression. Doc. 17 at 12.

 They claim when seeking to enter the court, they were not in the “mode of

 protesting” and were denied entry, without a compelling reason, simply because

 they had been protesting moments before. Id. This claim too is legally insufficient.

       First, the denial of Plaintiffs’ entry to the courthouse did not implicate their

 First Amendment rights. When Plaintiffs sought to clear court security, they did so

 for the express purpose of using the court’s restrooms. Use of a court restroom is

 not expressive conduct protected under the First Amendment. United States v.

 Gilbert, 920 F.2d 878, 883, 885 (11th Cir. 1991).

           To the extent that Plaintiffs, even as non-litigants, have a constitutional

 right to attend open court proceedings, see Doc. 17 at 5, 12, 15 (citing Richmond

 Newspapers, Inc. v. Virginia, 448 U.S. 555, 580 (1980) (holding citizens have First

 Amendment right to attend criminal trials)), Plaintiffs admit they were not seeking

 to enter the courthouse for such a purpose but only to use the court restrooms. Doc

 17 at 10. Plaintiffs have failed to state a viable First Amendment claim in Counts I

 and II.

                                              9
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 10 of 14 PageID 262




       III.   Counts III and IV fail to allege an equal protection violation.

       Plaintiffs also assert they were denied equal protection under the law. They

claim that when they entered the courthouse they did so as “non-protestors” and

were denied entry, while other similarly situated “non-protesting” members of the

public were allowed to enter the courthouse. See Doc. 17 at 17–23.

       An equal protection claim requires the Plaintiffs to show they were

 intentionally treated differently from others who were “similarly situated” and that

 there was no legitimate basis for the difference in treatment. See Vill. Of

 Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Griffin Indus., Inc. v. Irvin, 496

 F.3d 1189, 1201 (11th Cir. 2007). To be “similarly situated,” the comparators

 “must be prima facie identical in all relevant respects.” Id. at

 1204 (quoting Campbell v. Rainbow City, 434 F.3d 1306, 1314 (11th Cir. 2006).

 In analyzing the basis for the difference in treatment, the level of scrutiny applied

 rests on the nature of the classification. If the differential treatment is not based on

 a protected classification, such as race, it will be upheld against an equal

 protection challenge “if there is any reasonably conceivable state of facts that

 could provide a rational basis for the classification.” FCC v. Beach Commc’ns,

 Inc., 508 U.S. 307, 313 (1993). The burden falls on the plaintiff to demonstrate

 that no conceivable basis exists to support the classification. Resendiz-Alcaraz v.

 U.S. Atty. Gen., 383 F.3d 1262, 1271–72 (11th Cir. 2004).

                                            10
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 11 of 14 PageID 263




       Plaintiffs’ claim fails from the outset because they have not pled facts to

 suggest that similarly situated persons received preferential treatment. While

 Plaintiffs have alleged that other non-protestors were allowed to enter the

 courthouse, they have not alleged that these other non-protestors were admitted

 solely to use the restrooms and otherwise had no business before the court.

 Indeed, the SAC provides no details about these other civilian non-protestors or

 their purposes for entering the court. It is unclear if they were ordinary citizens,

 court employees, or litigants. In failing to specify the details of the other non-

 protestors’ activities, Plaintiffs have failed to show they were proper comparators.

       Even if the Court were to assume Plaintiffs were subjected to disparate

 treatment, their exclusion from the interior of the courthouse did not violate the

 Equal Protection Clause. Plaintiffs assert they were barred from using the court’s

 restrooms according to the “no protestors” policy set forth by the Chief Judge.

 “Protestor” is not a protected class. Thus, a ban on allowing protestors to use court

 facilities is valid so long as it promotes a legitimate government interest, which the

 ban here does. The primary function of a courthouse is to facilitate the “smooth

 operation of a government’s judicial functions.” Huminski v. Corsones, 396 F.3d

 53, 91 (2d Cir. 2005). A policy banning protestors furthers this function. The

 government need not admit protestors and wait for them to cause a disruption, only

 then to remove them. Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473

                                           11
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 12 of 14 PageID 264




 U.S. 788, 810 (1985) (“[T]he Government need not wait until havoc is wreaked to

 restrict access to a nonpublic forum.”). Similar policies have been upheld as

 reasonable. See, e.g., Braun v. Terry, 148 F. Supp. 3d 793, 799 (E.D. Wis. 2015)

 (upholding policy barring pro- and anti-same-sex marriage protestors from

 entering courthouse, finding policy reasonably promoted the court’s smooth

 operation); see also Cornelius, 473 U.S. at 811 (“The First Amendment does not

 forbid a viewpoint-neutral exclusion of speakers who would disrupt a nonpublic

 forum and hinder its effectiveness for its intended purpose.”).

       While Plaintiffs’ primary contention is that they were denied entry because

 of their protestor status, they also suggest their exclusion re-subjected them “to a

 form of ‘Jim Crow’ racial segregation.” Doc. 17 at 11. However, Plaintiffs state the

 policy applied to them was a ban on all protestors. Doc. 17 at 10. Plaintiffs

 likewise do not state a single fact to support a theory that they were not allowed to

 use the restroom because they are African American, while other white individuals

 were allowed to do so. The Court will not credit this conclusory suggestion. See

 Ashcroft v. Iqbal, 556 U.S. 662, 682–83 (2009).

       IV.    Plaintiffs fail to allege future harm requiring injunctive relief.

       Plaintiffs seek injunctive relief against the Sheriff and G4S in Counts I–IV

 and against the Chief Judge in Count V for her policy barring protestors from the

 courthouse. Doc. 17 at 14, 17, 19, 20, 22. As the Court expressed in its previous

                                           12
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 13 of 14 PageID 265




 order, injunctive relief is a forward-looking remedy, seeking to prevent a likely

 future harm. Doc. 14 at 6–7. Article III requires a showing that the threatened

 future injury is likely enough that it poses an imminent threat, not merely a

 conjectural or hypothetical one. Fla. State Conf. of N.A.A.C.P. v. Browning, 522

 F.3d 1153, 1161 (11th Cir. 2008). Where the imminence of future harm is based on

 a past injury, the plaintiff must “allege[] with particularity that a future injury

 would likely occur in substantially the same manner as the previous injury.” Elend

 v. Basham, 471 F.3d 1199, 1208 (11th Cir. 2006).

       Plaintiffs have failed to make the required showing. First, Plaintiffs have not

 alleged that they have suffered any constitutional injury here. Second, as for a

 future injury, the protest here was a “one off” incident organized in response to a

 discrete event—the police shooting of Mike Taylor. The SAC states that the PMJA

 will “engage in a follow-up protest in the near future,” and, because it is a civil

 rights organization, it “will likely engage in future protests at the Polk County

 Courthouse.” Doc. 17 at 24. Yet the SAC provides no specific date, or even a date

 range, for when any future protest will occur. The Eleventh Circuit has rejected

 this type of nebulous claim as too conjectural or hypothetical to satisfy Article III’s

 requirements. See, e.g., Elend, 471 F.3d at 1209 (holding plaintiffs’ avowed

 intention to protest in similar manner at unspecified location and time did not

 allege Article III injury); see also Lujan v. Defs. of Wildlife, 504 U.S. 555,

                                            13
Case 8:19-cv-02889-WFJ-TGW Document 33 Filed 09/14/20 Page 14 of 14 PageID 266




 564 (1992) (“‘[S]ome day’ intentions—without any description of concrete plans,

 or indeed even any specification of when the some day will be—do not support a

 finding of the ‘actual or imminent’ injury that our cases require.”). Accordingly,

 the claims for injunctive relief are dismissed.

                                       CONCLUSION

       The Court GRANTS Defendants’ Motions to Dismiss, Docs. 18, 19, 20,

 without prejudice. If Plaintiffs choose to file an amended pleading, they must

 address the specific flaws the Court has highlighted. Should Plaintiffs be unable

 to replead their claims within fourteen days, this matter will be closed.

       DONE AND ORDERED at Tampa, Florida, on September 14, 2020.

                                         /s/ William F. Jung
                                         WILLIAM F. JUNG
                                         UNITED STATES DISTRICT JUDGE



 COPIES FURNISHED TO:
 Counsel of Record




                                           14
